Name: 87/86/EEC: Commission Decision of 7 January 1987 amending Decision 81/195/EEC setting up within the Advisory Committee on Seeds, a Special Section on the Approximation of Laws
 Type: Decision
 Subject Matter: means of agricultural production;  agricultural policy;  European Union law
 Date Published: 1987-02-14

 Avis juridique important|31987D008687/86/EEC: Commission Decision of 7 January 1987 amending Decision 81/195/EEC setting up within the Advisory Committee on Seeds, a Special Section on the Approximation of Laws Official Journal L 045 , 14/02/1987 P. 0049 - 0049 Finnish special edition: Chapter 3 Volume 22 P. 0185 Swedish special edition: Chapter 3 Volume 22 P. 0185 COMMISSION DECISION of 7 January 1987 amending Decision 81/195/EEC setting up within the Advisory Committee on Seeds, a Special Section on the Approximation of Laws (87/86/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Special Section on the Approximation of Laws was set up within the Advisory Committee on Seeds by Commission Decision 81/195/EEC (1); Whereas the procedure for the replacement of members should be adjusted, HAS DECIDED AS FOLLOWS: Article 1 Article 5 of Decision 81/195/EEC is replaced by the following: 'Article 5 1. The term of office of a permanent member of the Section shall be three years. It shall be renewable. Members shall not be remunerated for their services. After expiry of the three-year period, permanent members of the Section shall remain in office until they are replaced or until their appointments are renewed. 2. In the event of the resignation or decease of a member or a request from the body having proposed a member that he be replaced, he shall be replaced in accordance with the procedure laid down in Article 4. 3. A list of the permanent members shall be published by the Commission for information purposes in the Official Journal of the European Communities.' Article 2 This Decision shall enter into force on 1 January 1987. Done at Brussels, 7 January 1987. For the Commission Frans ANDRIESSEN Vice-President (2) OJ No L 88, 2. 4. 1981, p. 42. EWG:L111UMBE16.94 FF: 1UEN; SETUP: 01; Hoehe: 349 mm; 39 Zeilen; 1561 Zeichen; Bediener: MIKE Pr.: C; Kunde: ................................